Case 1:20-cv-00486-WS-N Document 36 Filed 01/27/21 Page 1 of 4                     PageID #: 185




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

   LINCOLN LIFE ASSURANCE                            )
   COMPANY OF BOSTON, etc., et al.,                  )
                                                     )
          Plaintiffs,                                )
                                                     )
   v.                                                ) CIVIL ACTION 20-0486-WS-N
                                                     )
   JEFFREY THOMPSON, etc., et al.,                   )
                                                     )
          Defendants.                                )

                                                 ORDER
          This interpleader action is before the Court on the plaintiffs’ motion for
   default judgment and for discharge and dismissal. (Doc. 35).1 Default judgment
   is sought as to defendant Jeffrey Thompson, both individually and in his capacity
   as personal representative of the estate of Robert W. Thompson (collectively,
   “Thompson”). The effect of entering default judgment against Thompson would
   be to leave defendant Susan Edwards as the sole claimant to the life insurance
   proceeds made the basis of this action.2 Edwards agrees to the relief requested.
   (Doc. 35 at 2).
          Entry of default must precede entry of default judgment, and “[b]efore a
   default can be entered, … the party must have been effectively served with
   process.” 10 Charles Alan Wright & Arthur R. Miller, Federal Practice &
   Procedure § 2682 at 14 (3rd ed. 1998). Default has previously been entered against




          1
            Default judgment is as appropriate in the interpleader context as any other. E.g.,
   Protective Life Insurance Co. v. Tinney, 2015 WL 1402464 at *3 (N.D. Ala. 2015).
          2
            A fourth claimant was dismissed by agreement of the parties after it was learned
   that he predeceased the insured, since the policy provides that survival of the insured is a
   prerequisite to beneficiary status. (Docs. 20, 23, 26).
Case 1:20-cv-00486-WS-N Document 36 Filed 01/27/21 Page 2 of 4                   PageID #: 186




   Thompson in both capacities, (Docs. 15, 34), and the Court prior to entry of
   default confirmed that Thompson was properly served in each capacity.
            “The defendant, by his default, admits the plaintiff’s well-pleaded
   allegations of fact .... A default judgment is unassailable on the merits but only so
   far as it is supported by well-pleaded allegations, assumed to be true.” Nishimatsu
   Construction Co. v. Houston National Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).
   Thus, “a default judgment cannot stand on a complaint that fails to state a claim.”
   Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1371 n.41 (11th Cir. 1997).
   Rather, “before entering a default judgment for damages, the district court must
   ensure that the well-pleaded allegations of the complaint ... actually state a cause
   of action and that there is a substantive, sufficient basis in the pleadings for the
   particular relief sought.” Tyco Fire & Security, LLC v. Alcocer, 218 Fed. Appx.
   860, 863 (11th Cir. 2007) (emphasis omitted). The complaint sets forth all
   necessary allegations for the relief requested in this interpleader action.
            Thompson is not an infant, incompetent or member of the military, (Doc.
   35-1 at 2), and the requirements of Rule 55(b)(2) and the Servicemembers Civil
   Relief Act, 50 U.S.C. app. § 521, therefore do not apply.
            For the reasons set forth above, the plaintiffs’ motion for default judgment
   is granted. As a result, Thompson, in his individual and representative capacities
   alike, “has forfeited any claim to the insurance proceeds paid into court.”
   Protective Life Insurance Co. v. Tinney, 2015 WL 1402464 at *4 (N.D. Ala.
   2015).
            The plaintiffs, which have deposited the policy proceeds with the Clerk,
   also move for an order discharging them from liability with respect to the policy at
   issue in this lawsuit, enjoining the defendants and others acting on their behalf
   from instituting or maintaining any action against the plaintiffs relative to the
   proceeds, and dismissing the plaintiffs with prejudice from this action. (Doc. 35 at
   1, 8-10). The Court’s authority, in a statutory interpleader action such as this one,
   to issue an order discharging the plaintiffs and enjoining the defendants is found in


                                              2
Case 1:20-cv-00486-WS-N Document 36 Filed 01/27/21 Page 3 of 4                   PageID #: 187




   28 U.S.C. § 2361. Pursuant to that authority, and with the consent of the sole
   remaining defendant, (Doc. 35 at 2, 10), the plaintiffs’ motion is granted.
          As this Court has held, “[w]here a stakeholder is blameless with respect to
   the existence of the ownership controversy, the bringing of an interpleader action
   protects it from liability to the claimants both for further claims to the stake and
   for any claims directly relating to its failure to resolve that controversy.” RBC
   Bank (USA) v. Holiday Isle, LLC, 2009 WL 3031186 at *2 (S.D. Ala. 2009)
   (internal quotes omitted). Accordingly, the plaintiffs are discharged from all
   liability with respect to the policy proceeds or any failure to resolve the
   controversy regarding payment of such proceeds. The defendants, and anyone
   acting directly or indirectly on behalf of any defendant, are permanently enjoined
   “from instituting or prosecuting any proceeding [against the plaintiffs] in any State
   or United States court affecting the [policy proceeds] involved in the interpleader
   action.” 28 U.S.C. § 2361.
          Because the plaintiffs have disclaimed any interest in the policy proceeds,
   because they have deposited the proceeds with the Clerk, and because the
   defendants have identified no potential claim against the plaintiffs lying beyond
   the scope of the discharge, the plaintiffs’ motion for dismissal is granted. The
   plaintiffs are dismissed with prejudice from this action.
          In their conclusion, the plaintiffs propose an additional form of relief:
   “awarding Susan Edwards the balance of the interpleaded funds.” (Doc. 35 at 11).
   Although the plaintiffs unsurprisingly report that Edwards “does not oppose” this
   relief, (id. at 10), she has filed nothing seeking such relief, and the plaintiffs do not
   explain how they may seek such relief on her behalf. To the uncertain extent the
   plaintiffs’ conclusion may be read as including a motion that Edwards be awarded
   the interpleaded funds, the motion is denied, without prejudice to her ability to file
   such a motion on her own behalf. Edwards is ordered to do so on or before
   February 10, 2021. Final judgment shall await a ruling on Edwards’ anticipated
   motion.


                                               3
Case 1:20-cv-00486-WS-N Document 36 Filed 01/27/21 Page 4 of 4   PageID #: 188




         DONE and ORDERED this 27th day of January, 2021.


                                       s/ WILLIAM H. STEELE
                                       UNITED STATES DISTRICT JUDGE




                                      4
